John I. Purtle, Justice, dissenting. I dissent not only because the majority is so blatantly wrong, but because I want the record to clearly reveal that I did not in any way contribute to the manner in which this case has been handled by this court. The decision to grant the petition for a writ of prohibition was made more than 17 days after the opinion in this appeal had been rendered and the mandate issued. When one faction was ordered to show cause why it should not be held in contempt, the petition was filed in this court seeking temporary relief. We gave them what they asked for, and gratuitously dismissed the whole law suit without any consideration of the merits and in spite of the lack of any precedent from any jurisdiction to support such action. In a purely collateral proceeding, after the decision of the court had become final, the majority simply decided to put an end to the case by dismissing it. The precedent established by this action leaves open the right of any party to collaterally attack decisions of this court at any period in time. Unless this is a onetime-only case, our decisions can no longer be considered final. I wholeheartedly agree with the statements contained in the petition for rehearing, which is on file with the clerk of this court. I would grant the rehearing and reinstate the case to be heard on its merits.